 ITT LIGHTING FIXTURES441ITT Lighting Fixtures, Division of ITT Corporationand International Union, United Automobile,Aerospace & Agricultural Implement Workersof America, UAW, Petitioner. Case 26-RC-5908May 9, 1980DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 26, anelection by secret ballot was conducted on Febru-ary 16, 1979,' among employees in the unit foundappropriate therein. At the conclusion of the elec-tion, the parties were duly served with a tally ofballots which showed that 175 votes were cast for,and 153 against, the Petitioner, with 34 challengedballots2which were sufficient in number to affectthe results of the election. On February 21, theEmployer timely filed objections3to conduct af-fecting the results of the election and, on February28, the Regional Director issued a notice of hear-ing on Challenged Ballots and Objections.After a hearing on the challenges and objections,the Hearing Officer issued a report and recommen-dations in which he found that the 31 group lead-ers were statutory supervisors and recommendedthat the challenges to their ballots be sustained;that employees Bramlitt and Cox were plant cleri-cals and recommended the challenges to their bal-lots be overruled;4and that the Employer's objec-tions were without merit and recommended thatthey be overruled. As a consequence of his forego-ing disposition of the various issues he recommend-ed that the Petitioner be certified. Thereafter, theEmployer and the Petitioner timely filed exceptionsto the Hearing Officer's report.All dates hereinafter are in 1979, unless otherwise indicated.2 Because of the conflicting evidence presented at the pre-decisionhearing concerning the supervisory status of the Employer's 31 groupleaders, the Regional Director in his Decision and Direction of Electionallowed the group leaders to vote subject to challenge. As a result, theBoard agent at the election challenged the ballots of these 31 group lead-ers Additionally, a ruling by the Board agent that a certain ballot wasvoid was contested by the Employer, and the Petitioner challenged theballots of employees Curtis Bramlitt and Janet Cox on the grounds thatthey were office clerical employees.a The Employer objected to the Regional Director's failure to find, inhis Decision and Direction of Election, that the 31 group leaders weresupervisors within the meaning of Sec 2(11) of the Act and to his rulingthat they be allowed to vote subject to challenge. Additionally, the Em-ployer alleged as objectionable certain conduct engaged in by its groupleaders on behalf of the Petitioner which included threatening aind induc-ing employees to ote for the Petitioner4 As indicated above, the Board agent declared a ballot void TheHearing Officer agreed but also sustained a challenge to the ballol. TheRegional Director adopted the Hearing Officer's findings on the oidelballot but overruled the challenge249 NLRB No. 61On July 10, the Regional Director issued hisSupplemental Decision and Certification of Repre-sentative. Contrary to the Hearing Officer, hefound Cox to be an office clerical employee and,accordingly, sustained the challenge to her ballot.5He further found that the record evidence pro-duced at the hearing on challenges and objectionswas sufficeint to establish the supervisory status ofonly 116 of the group leaders but was insufficientand contradictory with respect to the status of theremaining 20 group leaders. Nevertheless, in viewof his finding that Cox should be excluded fromthe unit, he concluded that the unresolved chal-lenges to the ballots of the remaining 20 groupleaders could not affect the election results7and,inasmuch as he agreed with the Hearing Officerthat the Employer's objections were without merit,he issued a certification of representive. Thereafter,on August 3, the Employer filed with the Board arequest for review of the Regional Director's sup-plemental decision.8On November 21 the Boardgranted the request, but only with respect to theissues of whether Cox was a plant or office clericalemployee and whether the remaining 20 groupleaders were supervisors within the meaning of theAct. The Board denied review with respect to theother issues raised by the Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theRegional Director's supplemental decision in lightof the exceptions for which review was grantedand the parties' briefs and hereby adopts the Re-gional Director's findings and conclusions as modi-fied below.Status of Employee CoxContrary to the Regional Director, we find thatCox is a plant clerical rather than an office clericalemployee and should be included in the bargainingunit. Thus, the record establishes, and the RegionalDirector found, that Cox, who is classified as atraffic control clerk, spends approximately 75 per-' The Petitioner did not except to the Hearing Officer's finding con-cerning the challenge to Bramlill's ballot.6 The following group leaders were found by the Regional Director tobe statutory supervisors: Christine Brown, Lonnie Edlin. Richard Hayes,Carolyn Smith, Billie Hamilton, Marie Mason, Shirely Spencer. GilbertVickers, Rebecca Jo Hamilton, Bobby Hobbs, and Joan Carsonll7 Thus the vote would he 175 for the Union, 153 against, with Bram-lilt's valid ballot uncounted and 20 unresolved challengesT Ihe Employer requested review of the Regional Director's failure tofind that all group leaders were supervisors. to his finding that Cox wasan office clerical employee, to the finding concerning the void ballot, andto the objections Additionally, the Employer requested that the Boardcorrect the Regional Director's failure to direct that Bramlitt's chal-lenged ballot he opened and countedITT LIGHTING FIXTURES 441 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent of her working time processing inventorywork which includes initiating and/or recordingeverything done by the warehouse employees, whoform part of the bargaining unit. Cox works in anoffice separate from that of the Employer's otherclericals. Her office has a sliding glass windowthrough which she and warehouse personnel, whofrequently include unit employees, exchangeorders, bills of lading, stock tickets, and otheritems. The record further establishes that, on alter-nate days, Cox goes out to the warehouse floor,where other unit employees work, to pick up stocktickets.From the above facts, it is clear to us that Cox'sduties are an integral part of the warehouse oper-ation and that said duties frequently bring her intocontact with unit employees. Additionally, Cox re-ceives the same intermediate supervision, works thesame hours, and shares the same facilities as ware-house employees. Moreover, the record is void ofany evidence to indicate that Cox has any signifi-cant contact with other officer clerical employees.We further note that the Petitioner and the Em-ployer had agreed that traffic control clerks, whichis Cox's classification, should be included in thebargaining unit. In view of the above, we find thatCox is a plant, i.e., here a warehouse, clerical em-ployee and is included in the unit. Accordingly, weoverrule the challenge to her ballot.Status of the Group LeadersWe agree with the Regional Director that the 11group leaders (see fn. 6, supra) are supervisorswithin the meaning of Section 2(11) of the Act.However, contrary to the Regional Director, wefind that there is sufficient uncontradicted evidencein the record to establish the supervisory status ofgroup leaders Jeanette Willington, Sammie Wil-liams, Barry Williams, and John McNeely.According to the uncontradicted testimony ofQuality Control Supervisor Lyvonne Young, groupleader Millington spends approximately 30 percentof her working time doing quality control inspec-tions and tests. The remainder of her time is spentmaking sure that the 18 employees in the qualitycontrol department are working and that theirequipment is set up for testing and inspecting andgenerally in meeting their everyday work needs.As the sole group leader in that department, Mill-ington trains employees and corrects their work.Furthermore, while she lacks the authority to hire,fire, promote, or grant wage increases, she never-theless possesses the authority to adjust employeegrievances, approve overtime, grant time off, reas-sign employees to different work areas, issue oralwarnings, and initial timecards. The record revealsthat Millington exercises a certain amount of inde-pendent judgment in the performance of her above-described duties. On the basis of the above facts,we conclude that Millington is a supervisor as de-fined in the Act and therefore sustain the challengeto her ballot.Similarly, the Employer's raw material ware-house foreman, Lee Shepherd, testified withoutcontradiction that group leaders Sammie andBarrie Williams and John McNeely, who respec-tively are in charge of the inside warehouse day-shift employees, receiving area employees andinside warehouse night-shift employees, also pos-sess the authority to adjust grievances, issue oralwarnings, grant overtime, initial timecards, granttime off to employees within their own depart-ments, and reassign employees to different workareas as the need arises. Furthermore, these groupleaders are required to enforce the Employer'srules regarding safety and to monitor the abuse ofcoffeebreaks and restroom privileges; depending onthe seriousness of the violation, they may, at theirdiscretion, issue oral warnings to employees. Thus,it is clear from the above that these group leadersare required to exercise a certain degree of inde-pendent judgment in the performance of theirduties. Accordingly, on the basis of the abovefacts, we find group leaders Sammie Williams,Barrie Williams, and John McNeely to be supervi-sors within the meaning of Section 2(11) of the Actand shall therefore sustain the challenges to theirballots.As a consequence of our foregoing findings thereremain only 16 unresolved challenged ballots andthe as yet uncounted ballots of Cox and Bramlitt.However, in view of the Union's having received a22-vote majority of the ballots counted, these 18ballots cannot affect the election results and, conse-quently, further action with respect to them is un-necessary. We therefore, affirm and adopt the Cer-tification of Representative issued in favor of thePetitioner by the Regional Director in his supple-mental decision.